Title: [Diary entry: 3 April 1786]
From: Washington, George
To: 

April 3d. Thermometer at 36 in the Morng.—50 at Noon and 50 at Night. A hard frost this morning & a good deal of Ice—Wind Southerly and clear till the afternoon, when it shifted to the East and lowered. Mr. Fendall went away before Breakfast and Mr. Wallace & Doctr. Middleton soon after it. Lund Washington dined here. Snow chiefly dissolved—ground very wet and unfit to stir. Planted  stocks of the imported haw thorn—brought by Mr. G. A. Washington from Mr. Lyons—in the inclosure below the Stable—also, 4 of the yellow Jessamine by the Garden gates. Tryed my Jack to day to a Mare that was horsing but he would not cover her. Mr. Griffith came.